DETAILED ACTION
Benefit
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 120 with Non-Provisional Application No. 17/178,936, now US Patent 11/278,562 B2. Accordingly, the earliest effective filing date of the claimed invention was recognized as 02/20/2020.

Preliminary Amendment
Acknowledgement is made to the preliminary amendment filed on 06/29/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/30/2022 and 08/17/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities:  
On lines 10-12 (the last three lines of the claim), “direct at least some of the light which has been directed away from the first substrate back towards the first substrate, and direct at least some of the light which has been directed back towards the first substrate back past the light emitting elements and through the plurality of apertures of the mask” should be changed to – direct at least some of the light which has been directed away from the first substrate, back towards the first substrate, and direct at least some of the light which has been directed back towards the first substrate, back past the light emitting elements, and through the plurality of apertures of the mask – in order to put the claim in proper form.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20100061096 A1; listed as Cite No. 35 under US Patent Application Publication in the IDS filed on 06/30/2022) in view of Holman et al (US 20040080938 A1; listed as Cite No. 1 under US Patent Application Publication in the IDS filed on 06/30/2022; hereinafter “Holman”).
Re Claim 20:
Sato discloses an illumination apparatus (illumination light source device 100, shown in Fig 20A and described below), comprising: 
an optical structure (light guide body 103, inside reflection means 110, first side radiation reflection means 120, and rectangular structure between 120 and second radiation side reflection means); 
an array of light emitting elements (point-light source 102) disposed proximate to the optical structure (shown in Fig 20); and 
a mask (140) comprising a plurality of apertures therein (microhole group 142), 
wherein the optical structure (103, 110, 120, and rectangular structure between 120 and 140) is configured to 
receive light emitted by the array of light emitting elements (shown in Fig 20A), 
direct the received light into a direction away from the light emitting elements (shown in Fig 20A, specifically including lights 131-133), and
direct at least some of the light which has been directed away from the light emitting elements (102) back towards the light emitting elements (shown with lights 131-132).
With further regard to directing light, Sato at least suggests directing at least some of the light which has been directed back towards the light emitting elements back past the light emitting elements and through the plurality of apertures of the mask due to the drawn light paths of lights 131-133 in Fig 20A. 
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Sato as at least suggesting directing at least some of the light which has been directed back towards the light emitting elements (120) back past the light emitting elements (120) and through the plurality of apertures of the mask (shown in Fig 20A of Sato with the examiner’s annotations, below; the examiner notes that light 132, specifically is shown to be directed back past the light emitting elements with reference to the annotated line shown parallel with the surface of 121 and through the apertures of the mask by the annotated projected path line).
Figure 20A of Sato with the examiner's annotations

    PNG
    media_image1.png
    513
    789
    media_image1.png
    Greyscale


Although the light emitting elements (102) are necessarily supported by some means, Sato does not explicitly disclose a first substrate, and the plurality of light emitting elements (102) disposed on the first substrate.
Holman teaches (in at least Fig 3) a first substrate (shown as reference character 76 in Fig 3), and a plurality of light emitting elements (LED 70) disposed on the first substrate (76).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the illumination apparatus of Sato with a first substrate as taught by Holman for the benefit of obtaining a definite means to support the light emitting elements.
Due to the combination above, Sato renders obvious: 
directing the received light into a direction away from the first substrate (since that is the same direction as away from 102),
directing at least some of the light which has been directed away from the first substrate back towards the first substrate (since the same relative directions apply to 102 ), and 
direct at least some of the light which has been directed back towards the first substrate through the plurality of apertures of the mask (since the same relative directions apply to 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Sato as rendering obvious:
directing the received light into a direction away from the first substrate,
directing at least some of the light which has been directed away from the first substrate back towards the first substrate, and 
direct at least some of the light which has been directed back towards the first substrate through the plurality of apertures of the mask.
Re Claim 21:
With further regard to the optical structure, Sato at least suggests wherein the optical structure (103, 110, 120, and rectangular structure between 120 and 140) comprises a plurality of curved reflectors (specifically 120) configured to reflect at least some of the light emitted by the light emitting elements (102) back past the light emitting elements (102) towards the mask (140) due to the configurations shown in Figs 3A transposed with Fig 20A, specifically with regard to lights 131-132.
Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Sato as at least suggesting wherein the optical structure comprises a plurality of curved reflectors configured to reflect at least some of the light emitted by the light emitting elements back past the light emitting elements towards the mask.
Re Claim 22:
Sato further discloses wherein the array of light emitting elements (102) is disposed between the optical structure and the mask (140) due to the configuration shown in Fig 20A.
Re Claim 23:
With regard to diffusers, Sato at least suggests wherein one or more of the apertures (142) of the mask (140) comprise a light diffuser disposed therein (140 excluding 142) due to the configuration of Fig 20A transposed with Figs 3A-3C and the description in ¶ 0274 of 140 is provided in order to increase the efficiency of the uniformization of the amount of light by the multipath reflection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Sato as at least suggesting wherein one or more of the apertures of the mask comprise a light diffuser disposed therein.

Re Claim 24:
With further regard to the plurality of apertures (142), Sato at least suggests wherein one or more of the apertures (142) of the mask are circular due to the configuration of Fig 20A transposed with Figs 3A-3C. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Sato as at least suggesting wherein one or more of the apertures are circular.
Re Claim 25:
With further regard to the plurality of apertures (142), Sato at least suggests wherein one or more of the apertures (142) of the mask are annular due to the configuration of Fig 20A transposed with Figs 3A-3C. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Sato as at least suggesting wherein one or more of the apertures are annular.
Re Claim 28:
With further regard to the light emitting elements (102), Sato at least suggests an equivalent structure to micro-LEDs since wherein the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Therefore, it would have been obvious one of ordinary skill in the art before the effective filing of the claimed invention to have recognized the light emitting elements of Sato as an equivalent structure to micro-LEDs.
Re Claim 29:
Sato further discloses the illumination apparatus of claim 1 (see claim 20, above).
Sato does not explicitly disclose a display device comprising the illumination apparatus of claim 20.
The examiner takes Official Notice that display apparatuses were well-known within the art before the effective filing date of the claimed invention.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the illumination apparatus of Sato (as modified in view of Holman) into a well-known display apparatus for the benefit of added utility. 

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Holman as applied to claim 1 above, and further in view of Araki et al (US 20120320627 A1; listed as Cite No. 56 under US Patent Application Publication in the IDS filed on 06/30/2022 hereinafter “Araki”).
Sato further disclose wherein at least one the light emitting element (102) comprises a first light source (any one or set less than six of 102 in Fig 20B) and a separate second light source (any of the remaining one or set of 102 in Figs 20B).
Sato does not explicitly disclose:
 wherein the first and second light sources are separately controllable; and 
a controller configured to control the first and second light sources to switch between a first state in which the first light source is on and the second light source is off, and 
a second state in which the first light source is off and the second light source is on.
Araki teaches:
first and second light sources that are separately controllable (described in at least ¶ 0083); and 
a controller (driving circuity, described in at least ¶ 0083) configured to control the first and second light sources to switch between a first state in which the first light source is on and the second light source is off (described as alternating manner in ¶ 0083), and 
a second state in which the first light source is off and the second light source is on (described as alternating manner in ¶ 0083).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the illumination apparatus of Sato (as modified in view of Holman) by including a controller as taught by Araki for the benefit of extending the rated life of the light emitting elements (Araki: ¶ 0085).

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Holman as applied to claim 20 above, and further in view of Robinson et al (US 20140240828 A1; hereinafter “Robinson”).
Sato further discloses the illumination apparatus of claim 20 (see claim 20, above).
Sato does not explicitly disclose a display device, specifically including a privacy display, comprising the illumination apparatus of claim 20.
Robinson teaches a display apparatus, specifically a privacy display in at least Fig 9 and ¶ 0155.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the illumination apparatus of Sato (as modified in view of Holman) into a display apparatus, specifically including a privacy display, for the benefit of privacy functionality (Robinson: ¶ 0155 and Fig 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/             Primary Examiner, Art Unit 2875